FILED
                             NOT FOR PUBLICATION                             JAN 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



THOMAS CLINTON,                                  No. 08-56055

               Plaintiff - Appellant,            D.C. No. 2:04-cv-09022-DOC-OP

  v.
                                                 MEMORANDUM *
LOS ANGELES MEN’S CENTRAL
JAIL; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                            Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Thomas Clinton appeals pro se from the district court’s summary judgment

in his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious

medical needs. We have jurisdiction under 28 U.S.C. § 1291. We review de novo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
summary judgment, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and

review for an abuse of discretion a district court’s evidentiary rulings, United

States v. W.R. Grace, 504 F.3d 745, 759 (9th Cir. 2007). We affirm.

       The district court properly granted summary judgment because Clinton

failed to raise a triable issue as to whether the defendants were deliberately

indifferent to his serious medical and mental health needs. See Toguchi, 391 F.3d

at 1057 (to constitute deliberate indifference, prison officials must know of and

disregard a substantial risk of serious harm; negligence does not amount to

deliberate indifference); Franklin v. Or. State Welfare Div., 662 F.2d 1337, 1344

(9th Cir. 1981) (“A difference of opinion between a prisoner-patient and prison

medical authorities regarding treatment does not give rise to a § 1983 claim.”).

       The district court did not abuse its discretion in admitting the defendants’

expert testimony. See Far Out Prod., Inc. v. Oskar, 247 F.3d 986, 997 (9th Cir.

2001) (a party may not defeat summary judgment by questioning the credibility of

a witness); Sementilli v. Trinidad Corp., 155 F.3d 1130, 1134-35 (9th Cir. 1998)

(medical doctor’s testimony based on the doctor’s experience and review of

medical records is admissible even though doctor did not physically examine

patient).




                                           2                                       08-56055
         Contrary to Clinton’s contention, the defendants did not waive their

objections to the admissibility of Clinton’s evidence because they timely objected

to the evidence he submitted in opposition to summary judgment. See Fed. R. Civ.

P. 56(c)(2).

         Clinton was not entitled to additional discovery because he failed to

demonstrate how the facts he sought would have precluded summary judgment.

See Fed. R. Civ. P. 56(f); Qualls v. Blue Cross of Cal., Inc., 22 F.3d 839, 844 (9th

Cir. 1994).

         The district court did not abuse its discretion in denying Clinton’s request to

file a third amended complaint. See Bonin v. Calderon, 59 F.3d 815, 845 (9th Cir.

1995).

         Clinton’s remaining contentions are not persuasive.

         All pending motions are denied. See Kirshner v. Uniden Corp. of America,

842 F.2d 1074, 1077-78 (9th Cir. 1988).

         AFFIRMED.




                                             3                                    08-56055